Exhibit 10.3

 

IMS HEALTH INCORPORATED

 

EXECUTIVE PENSION PLAN

 

 

Effective as of April 17, 2001

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

INTRODUCTION

SECTION 1

- DEFINITIONS

1.1

“Actuarial Equivalent Value”

1.2

“Affiliated Employer”

1.3

“Average Final Compensation”

1.4

“Basic Disability Plan”

1.5

“Basic Disability Plan Benefit”

1.6

“Basic Plan”

1.7

“Basic Plan Benefit”

1.8

“Board”

1.9

“Cause”

1.10

“CEO”

1.11

“Change in Control”

1.12

“Change in Control Agreement”

1.13

“Code”

1.14

“Company”

1.15

“Compensation”

1.16

“Covered Earnings”

1.17

“Deferred Vested Benefit”

1.18

“Disability” or “Disabled”

1.19

“Disability Benefits”

1.20

“Effective Date”

1.21

“Former Member”

1.22

“Good Reason”.

1.23

“Lump Sum Election”

1.24

“Member”

1.25

“Other Disability Income”

1.26

“Other Retirement Income”

1.27

“Plan”

 

i

--------------------------------------------------------------------------------


 

1.28

“Plan Administrator”

1.29

“Potential Change in Control”

1.30

“Retirement”

1.31

“Retirement Benefits”

1.32

“Service”

1.33

“Surviving Spouse”

1.34

“Surviving Spouse’s Benefits”

1.35

“Vested Former Member”

SECTION 2

- PARTICIPATION

2.1

Commencement of Participation

2.2

Termination of Participation

SECTION 3

- AMOUNT AND FORM OF BENEFITS

3.1

Retirement Benefits

3.2

Deferred Vested Benefit

3.3

Form of Payment

3.4

Lump Sum Election

3.5

Cessation of Benefits

3.6

Notification of Cessation of Benefits

3.7

Repayment of Benefits Paid as Lump Sum

3.8

Change in Control

SECTION 4

- DISABILITY BENEFITS

4.1

Eligibility

4.2

Amount

SECTION 5

- SURVIVING SPOUSE’S BENEFITS

5.1

Death Prior to Benefit Commencement

5.2

Death On or After Benefit Commencement

5.3

Commencement of Surviving Spouse’s Benefit

5.4

Lump Sum Payment

5.5

Reduction

 

ii

--------------------------------------------------------------------------------


 

SECTION 6

- PLAN ADMINISTRATOR

6.1

Duties and Authority

6.2

Presentation of Claims

6.3

Claims Denial Notification

6.4

Claims Review Procedure

6.5

Timing

6.6

Final Decision

SECTION 7

- MISCELLANEOUS

7.1

Amendment; Termination

7.2

No Employment Rights

7.3

Payout in Discretion of the Plan Administrator

7.4

Unfunded Status

7.5

Arbitration

7.6

No Alienation

7.7

Withholding

7.8

Governing Law

7.9

Successors

7.10

Integration

 

iii

--------------------------------------------------------------------------------


 

IMS HEALTH INCORPORATED

 

EXECUTIVE PENSION PLAN

 

Effective as of April 17, 2001

 

INTRODUCTION

 

The IMS Health Incorporated Executive Pension Plan (the “Plan”) is hereby
established to provide a means of ensuring the payment of a competitive level of
retirement income and disability and survivor benefits, and thereby attract,
retain and motivate a select group of executives of IMS Health Incorporated and
its affiliated employers.

 

SECTION 1 - DEFINITIONS

 

1.1                                 “Actuarial Equivalent Value” shall mean a
benefit of equivalent value computed on the basis of the mortality table and
interest rate used to calculate accrued benefits under the Basic Plan.

 

1.2                                 “Affiliated Employer” shall mean an entity
affiliated with the Company.

 

1.3                                 “Average Final Compensation” shall mean a
Member’s average annual Compensation during the five consecutive 12-month
periods in the last ten consecutive 12-month periods of his or her Service (or
during the total number of consecutive 12-month periods if fewer than five),
immediately prior to the month following the Member’s termination of employment
with the Company or an Affiliated Employer or, if earlier, removal from
participation under this Plan, affording the highest such Average Final
Compensation.  If actual monthly Compensation for any month during the 120-month
computational period is

 

--------------------------------------------------------------------------------


 

unavailable, Compensation for such month shall be determined by dividing the
Member’s annual rate of base pay in the month preceding such unavailable month
by 12.

 

1.4                                 “Basic Disability Plan” shall mean as to any
Member the long-term disability plan of the Company or an Affiliated Employer
pursuant to which long-term disability benefits are payable to such Member.

 

1.5                                 “Basic Disability Plan Benefit” shall mean
the amount of benefits payable to a Member from the Basic Disability Plan.

 

1.6                                 “Basic Plan” shall mean as to any Member or
Vested Former Member the defined benefit pension plan of the Company or an
Affiliated Employer intended to meet the requirements of Code Section 401(a)
pursuant to which retirement benefits are payable to such Member or Vested
Former Member or to the Surviving Spouse or designated beneficiary of a deceased
Member or Vested Former Member.

 

1.7                                 “Basic Plan Benefit” shall mean the amount
of benefits payable from the Basic Plan to a Member or Vested Former Member.

 

1.8                                 “Board” shall mean the Board of Directors of
IMS Health Incorporated, except that any action authorized to be taken by the
Board hereunder may also be taken by a duly authorized committee of the Board or
its duly authorized delegees.

 

1.9                                 “Cause”.  A Member shall not be deemed to
have been terminated for “Cause” under this Plan unless such Member shall have
been terminated for “Cause” under the terms of such Member’s employment
agreement or Change in Control

 

2

--------------------------------------------------------------------------------


 

Agreement with the Company, if any.  If no such employment agreement or Change
in Control Agreement containing a definition of “Cause” shall be in effect, for
purposes of this Plan “Cause” shall mean a Member’s:

 

(a)                                  willful and continued failure to
substantially perform his or her duties (other than any such failure resulting
from incapacity due to physical or mental illness or Disability or any failure
after the issuance of a notice of termination by the Member for Good Reason)
which failure is demonstrably and materially damaging to the financial condition
or reputation of the Company and/or its Affiliated Employers, and which failure
continues more than 48 hours after a written demand for substantial performance
is delivered to the Member by the Board, which demand specifically identifies
the manner in which the Board believes that the Member has not substantially
performed his or her duties; or

 

(b)                                 the willful engaging by the Member in
conduct which is demonstrably and materially injurious to the Company,
monetarily or otherwise.

 

No act, or failure to act, on the part of the Member shall be deemed “willful”
unless done, or omitted to be done, by the Member not in good faith and without
reasonable belief that his or her action or omission was in the best interest of
the Company.  Notwithstanding the foregoing, the Member shall not be deemed to
have been terminated for Cause unless and until there shall have been delivered
to the Member a copy of the resolution duly adopted by the affirmative vote of
not less than three-quarters (3/4) of the entire membership of the Board at a
meeting

 

3

--------------------------------------------------------------------------------


 

of the Board (after reasonable notice to the Member and an opportunity for the
Member, together with the Member’s counsel, to be heard before the Board)
finding that, in the good faith opinion of the Board, the Member was guilty of
conduct set forth above in this definition and specifying the particulars
thereof in detail.

 

1.10                           “CEO” shall mean the Chief Executive Officer of
the Company.

 

1.11                           “Change in Control”.  If a “Change in Control”
shall have occurred or shall be deemed to have occurred under the terms of a
Member’s or Vested Former Member’s Change in Control Agreement or employment
agreement with the Company, if any, then a “Change in Control” shall be deemed
to have occurred under this Plan.   Otherwise a “Change in Control” shall be
deemed to have occurred if:

 

(a)                                  any “Person” as such term is used for
purposes of  Sections 13(d) or 14(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) (other than the Company, any trustee or other
fiduciary holding securities under an employee benefit plan of the Company, or
any company owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company),
becomes the “Beneficial Owner” (as defined in Rule 13d-3 of the Exchange Act),
directly or indirectly, of securities of the Company representing 20% or more of
the combined voting power of the Company’s then outstanding securities;

 

4

--------------------------------------------------------------------------------


 

(b)                                 during any period of 24 months (not
including any period prior to the Effective Date), individuals who at the
beginning of such period constitute the Board, and any new director (other than
(i) a director nominated by a Person who has entered into an agreement with the
Company to effect a transaction described in Sections 1.11(a), (c), or (d)
hereof, (ii) a director nominated by any Person (including the Company) who
publicly announces an intention to take or to consider taking actions
(including, but not limited to, an actual or threatened proxy contest) which if
consummated would constitute a Change in Control, or (iii) a director nominated
by any Person who is the Beneficial Owner, directly or indirectly, of securities
of the Company representing 10% or more of the combined voting power of the
Company’s securities) whose election by the Board or nomination for election by
the Company’s stockholders was approved in advance by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
at the beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute at least a majority
thereof;

 

(c)                                  the stockholders of the Company approve any
transaction or series of transactions under which the Company is merged or
consolidated with any other company, other than a merger or consolidation (i)
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) more

 

5

--------------------------------------------------------------------------------


 

than 66 2/3% of the combined voting power of the voting securities of the
Company or such surviving entity outstanding immediately after such merger or
consolidation, and (ii) after which no “Person” holds 20% or more of the
combined voting power of the then outstanding securities of the Company or such
surviving entity;

 

(d)                                 the stockholders of the Company approve a
plan of complete liquidation of the Company or an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets;
or

 

(e)                                  the Board adopts a resolution to the effect
that, for purposes of this Plan, a Change in Control has occurred.

 

1.12                           “Change in Control Agreement” shall mean any
written agreement in effect between any Member or Former Member or Vested Former
Member and the Company or an Affiliated Employer pursuant to which benefits may
be payable to such Member or Former Member or Vested Former Member in connection
with a Change in Control.

 

1.13                           “Code” shall mean the Internal Revenue Code of
1986, as amended from time to time.

 

1.14                           “Company” shall mean IMS Health Incorporated.

 

1.15                           “Compensation” shall mean base salary, annual
bonuses, commissions, overtime and shift pay, in each case prior to reductions
for elective contributions under Sections 401(k), 125 and 132(f)(4) of the Code
and deferred compensation under

 

6

--------------------------------------------------------------------------------


 

any nonqualified deferred compensation plan.  Notwithstanding the foregoing,
Compensation shall exclude severance pay (including, without limitation,
severance pay under the Company’s Employee Protection Plan), stay-on bonuses,
long-term bonuses, retirement income, change-in-control payments, contingent
payments, amounts paid under this Plan (other than Disability Benefits) or any
other retirement plan or deferred compensation plan, income derived from stock
options, stock appreciation rights and other equity-based compensation and other
forms of special remuneration.

 

1.16                           “Covered Earnings” shall mean a Member’s
Compensation in the 12 months immediately preceding the onset of the Member’s
Disability.

 

1.17                           “Deferred Vested Benefit” shall mean the benefits
described in Section 3.2(b) hereof

 

1.18                           “Disability” or “Disabled” shall mean disability
or disabled for purposes of the Basic Disability Plan.

 

1.19                           “Disability Benefits” shall mean the benefits
provided as described in Section 4.2 hereof.

 

1.20                           “Effective Date” shall mean April 17, 2001.

 

1.21                           “Former Member” shall mean (a) a Member whose
employment with the Company or an Affiliated Employer terminates before he or
she has completed five or more years of Service, or (b) a Member who was removed
from

 

7

--------------------------------------------------------------------------------


 

participation in the Plan, in accordance with Section 2.2 hereof, before he or
she has completed five or more years of Service.

 

1.22                           “Good Reason”.  If a Member shall have terminated
employment for “Good Reason” under the terms of such Member’s Change in Control
Agreement or employment agreement with the Company, if any, then such Member
shall be deemed to have terminated employment for “Good Reason” under this
Plan.  Otherwise “Good Reason” shall mean, without the Member’s express written
consent, the occurrence of any of the following circumstances unless, such
circumstances are fully corrected prior to the date of termination specified in
the notice of termination given in respect thereof:

 

(a)                                  the assignment to the Member of any duties
inconsistent with the Member’s position in the Company, or an adverse alteration
in the nature or status of the Member’s responsibilities or the conditions of
the Member’s employment;

 

(b)                                 a reduction by the Company in the Member’s
annual base salary, target bonus or perquisites except for across-the-board
perquisite reductions similarly affecting all senior executives of the Company
and all senior executives of any Person, as such term is used for purposes of
Sections 13(d) or 14(d) of the Securities Exchange Act of 1934, as amended, in
control of the Company;

 

(c)                                  the relocation of the principal place of
the Member’s employment to a location more than 50 miles from the location of
such place of

 

8

--------------------------------------------------------------------------------


 

employment; for this purpose, required travel on the Company’s business will not
constitute a relocation so long as the extent of such travel is substantially
consistent with the Member’s customary business travel obligations;

 

(d)                                 the failure by the Company to pay to the
Member any portion of the Member’s compensation or to pay to the Member any
portion of an installment of deferred compensation under any deferred
compensation program of the Company within seven days of the date such
compensation is due;

 

(e)                                  the failure by the Company to continue in
effect any material compensation or benefit plan in which the Member
participated unless an equitable arrangement (embodied in an ongoing substitute
or alternative plan) has been made with respect to such plan, or the failure by
the Company to continue the Member’s participation therein (or in such
substitute or alternative plan) on a basis not materially less favorable, both
in terms of the amounts of benefits provided and the level of the Member’s
participation relative to other participants;

 

(f)                                    the failure of the Company to obtain a
satisfactory agreement from any successor to the Company to fully assume the
Company’s obligations and to perform under this Plan, as contemplated in Section
7.9 hereof;

 

(g)                                 with respect to any Member who is a party to
an employment agreement or a Change in Control Agreement, any purported
termination of such

 

9

--------------------------------------------------------------------------------


 

Member’s employment that is not effected pursuant to the notice provisions, if
any, in such Member’s employment agreement or Change in Control Agreement.

 

1.23                           “Lump Sum Election” shall mean an election to
receive all or a portion of the benefits payable hereunder in a lump sum
pursuant to Section 3.4 hereof.

 

1.24                           “Member” shall mean an employee of the Company or
an Affiliated Employer who becomes a participant in the Plan pursuant to Section
2, but excludes any Former Member or Vested Former Member.

 

1.25                           “Other Disability Income” shall mean (i) the
disability insurance benefit that the Member is entitled to receive under the
Federal Social Security Act while he or she is receiving the Basic Disability
Plan Benefit and (ii) the disability income payable to a Member from any
supplemental executive disability plan of the Company or any Affiliated Employer
or from any other contract, agreement or other arrangement with the Company or
an Affiliated Employer (excluding any Basic Disability Plan).

 

1.26                           “Other Retirement Income” shall mean the
retirement income payable to a Member or Vested Former Member from any ‘excess
benefit plan’ as that term is defined in Section 3(36) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), (increased by the
amount of benefits, if any, payable from the Pension Benefit Equalization Plan
and/or the Supplemental Executive Benefit Plan of The Dun & Bradstreet
Corporation), any plan described in Section 201(2) of ERISA, and any other
contract, agreement or other

 

10

--------------------------------------------------------------------------------


 

arrangement providing a defined pension benefit or defined contribution
retirement benefit, in any case, maintained or entered into with the Company or
an Affiliated Employer (excluding this Plan, any Basic Plan, any defined
contribution plan intended to meet the requirements of Code Section 401(a) and
any elective plan of deferred compensation).

 

1.27                           “Plan” shall mean this IMS Health Incorporated
Executive Pension Plan, as embodied herein, and any amendments thereto.

 

1.28                           “Plan Administrator” shall mean the Company,
except that any action authorized to be taken by the Plan Administrator
hereunder may also be taken by any committee or person(s) duly authorized by the
Board or the duly authorized delegate of such duly authorized committee or
person(s).

 

1.29                           “Potential Change in Control”.  If a “Potential
Change in Control” shall have occurred or shall be deemed to have occurred under
the terms of a Member’s Change in Control Agreement or employment agreement with
the Company, if any, then a “Potential Change in Control” shall be deemed to
have occurred under this Plan.  Otherwise a “Potential Change in Control” shall
be deemed to have occurred if:

 

(a)                                  the Company enters into an agreement, the
consummation of which would result in the occurrence of a Change in Control;

 

11

--------------------------------------------------------------------------------


 

(b)                                 any Person (including the Company), as
defined in Section 1.11(a) hereof, publicly announces an intention to take or to
consider taking actions which if consummated would constitute a Change in
Control; or

 

(c)                                  the Board adopts a resolution to the effect
that, for purposes of this Plan, a Potential Change in Control has occurred. 

 

1.30                           “Retirement” shall mean the termination of a
Member’s or Vested Former Member’s employment with the Company or an Affiliated
Employer other than by reason of death or Disability (a) after attaining age 65
and completing five years of Service or (b) if Disability Benefits have been
paid under the Plan to a Member or Vested Former Member, the later of the
cessation of the payment of such Disability Benefits or the Member’s or Vested
Former Member’s attainment of age 55.  In determining whether age 65 has been
attained under clause (a) of this definition, there shall be included as years
of age the number of additional years credited as “age” for purposes of the Plan
to the Member or Vested Former Member under this Plan, a then-effective
employment agreement between the Company and such person, a then-effective
Change in Control Agreement between the Company and such Person, or otherwise
approved in writing by the CEO.

 

1.31                           “Retirement Benefits” shall mean the benefits
described in Section 3.1(b) hereof.

 

1.32                           “Service” shall mean a Member’s service defined
as Vesting Service in the Basic Plan, which is taken into account for vesting
purposes thereunder, except that (a) Service will also include that period of
time during which the Member is

 

12

--------------------------------------------------------------------------------


 

receiving Disability Benefits under this Plan; (b) if a Member was employed by a
company acquired by the Company or an Affiliated Employer after the Effective
Date, such Member’s service with that company prior to the date of acquisition
will not constitute Service hereunder unless otherwise approved in writing by
the CEO; (c) upon commencement of participation hereunder in accordance with
Section 2.1 hereof, the CEO may limit any service otherwise to constitute
Service hereunder with respect to periods prior to the date of participation in
the Plan; (d) no service of a Former Member or Vested Former Member during any
period after removal from participation under Section 2.2 shall constitute
Service for purposes of the Plan; and (e) service prior to the date an
individual becomes a Member shall initially not be counted for purposes of
determining the amount of the Member’s Retirement Benefit pursuant to Section
3.1(b)(i) or the Member’s Deferred Vested Benefit pursuant to Section 3.2(b)(i),
but for such purposes shall be deemed to accrue at the rate of 20% of such prior
service for each year of Service completed after such individual becomes a
Member until 100% accrued.  The foregoing notwithstanding, there shall be
included as Service for all purposes under the Plan the number of additional
years (or other additional period) credited as “service” for purposes of the
Plan to the Member or Former Member or Vested Former Member under this Plan, an
employment agreement between the Company or an Affiliated Employer and such
person or a Change in Control Agreement in effect at the time of such person’s
termination of employment, or otherwise approved in writing by the CEO.

 

13

--------------------------------------------------------------------------------


 

1.33                           “Surviving Spouse” shall mean the spouse of a
deceased Member or Vested Former Member to whom such Member or Vested Former
Member is married under applicable state law immediately preceding such Member
or Vested Former Member’s death.

 

1.34                           “Surviving Spouse’s Benefits” shall mean the
benefits described in Section 5 hereof.

 

1.35                           “Vested Former Member” shall mean (a) a Member
whose employment with the Company or an Affiliated Employer terminates on or
after the date on which he or she has completed five or more years of Service,
or (b) a Member who was removed from participation in the Plan, in accordance
with Section 2.2 hereof, on or after the date on which he or she has completed
five or more years of Service.

 

SECTION 2- PARTICIPATION

 

2.1                                 Commencement of Participation.  Such key
executives of the Company and its Affiliated Employers as are designated by the
CEO in writing and, in the case of officers of the Company or its Affiliated
Employers, approved by the Compensation and Benefits Committee of the Board,
shall participate in the Plan as of a date determined by the CEO.

 

2.2                                 Termination of Participation.  A Member’s
participation in the Plan shall terminate upon termination of his or her
employment with the Company or any Affiliated Employer. Prior to termination of
employment, a Member may be removed, upon written notice by the CEO, and, in the
case of officers of the

 

14

--------------------------------------------------------------------------------


 

Company or its Affiliated Employers, as approved by the Compensation and
Benefits Committee of the Board, from further participation in the Plan.  As of
the date of termination or removal, no further benefits shall accrue to such
individual hereunder.

 

SECTION 3 - AMOUNT AND FORM OF BENEFITS

 

3.1                                 Retirement Benefits

 

(a)                                  Eligibility.  Upon the Retirement of a
Member or Vested Former Member from the Company or an Affiliated Employer, he or
she shall be entitled to the Retirement Benefit described in Section 3.1(b)
hereof, payable in the form specified in Section 3.3.

 

(b)                                 Amount.  The Retirement Benefit of a Member
or Vested Former Member shall be an annual benefit equal to the difference
between (i) and the sum of (ii) and (iii) where:

 

(i)                                     is 2.5% of his or her Average Final
Compensation multiplied by the number of his or her years of Service not in
excess of fifteen years, plus 1.5% of such Average Final Compensation multiplied
by the number of his or her years of Service over fifteen but not in excess of
thirty years;

 

(ii)                                  is the Basic Plan Benefit payable to the
Member or Vested Former Member as of the date of his or her Retirement expressed
in the form of an annual life annuity, or, if the Basic Plan Benefit

 

15

--------------------------------------------------------------------------------


 

becomes payable after the Member’s or Vested Former Member’s Retirement, the
Actuarial Equivalent Value of the Basic Plan Benefit payable in the form of an
annual life annuity as of such date, regardless of whether such date precedes
the earliest possible payment date under the terms of the Basic Plan; and

 

(iii)                               is the Other Retirement Income payable to
the Member or Vested Former Member as of the date of his or her Retirement
expressed in the form of an annual life annuity, or, if the Other Retirement
Income becomes payable after the Member’s or Vested Former Member’s Retirement,
the Actuarial Equivalent Value of the Other Retirement Income payable in the
form of an annual life annuity as of such date, regardless of whether such date
precedes the earliest possible payment date under the terms of the appropriate
retirement arrangement.

 

3.2                                 Deferred Vested Benefit.

 

(a)                                  Eligibility.  Each Member and Vested Former
Member who has completed five or more years of Service and whose employment with
the Company or an Affiliated Employer terminates prior to Retirement, for a
reason other than Cause, death or Disability shall be entitled to the Deferred
Vested Benefit described in Section 3.2(b) hereof, payable in the form specified
in Section 3.3.

 

16

--------------------------------------------------------------------------------


 

(b)                                 Amount.  The Deferred Vested Benefit of a
Member or Vested Former Member who terminates and who meets the eligibility
requirements of Section 3.2(a) shall be an annual benefit equal to the
difference between (i) and the sum of (ii) and (iii), where:

 

(i)                                     is 2.5% of his or her Average Final
Compensation, multiplied by the number of his or her years of Service not in
excess of fifteen, plus 1.5% of such Average Final Compensation multiplied by
the number of his or her years of Service over fifteen, but not in excess of
thirty years;

 

(ii)                                  is the Basic Plan Benefit payable to the
Member or Vested Former Member as of the date his or her Deferred Vested Benefit
commences expressed in the form of an annual life annuity, or, if the Basic Plan
Benefit becomes payable after the Member’s or Vested Former Member’s Deferred
Vested Benefit commences, the Actuarial Equivalent Value of the Basic Plan
Benefit payable in the form of an annual life annuity as of such date,
regardless of whether such date precedes the earliest possible payment date
under the terms of the Basic Plan; and

 

(iii)                               is the Other Retirement Income payable to
the Member or Vested Former Member as of the date his or her Deferred Vested
Benefit commences expressed in the form of an annual life annuity, or, if the
Other Retirement Income becomes payable after the Member’s

 

17

--------------------------------------------------------------------------------


 

or Vested Former Member’s Deferred Vested Benefit commences, the Actuarial
Equivalent Value of the Other Retirement Income payable in the form of an annual
life annuity as of such date, regardless of whether such date precedes the
earliest possible payment date under the terms of the appropriate retirement
arrangement.

 

3.3                                 Form of Payment.

 

(a)                                  Except as provided under Section 3.3(b) or
Section 3.3(c), the Retirement Benefit or Deferred Vested Benefit under this
Plan, as the case may be, shall be payable in monthly installments in the form
of a straight life annuity and without regard to any optional form of benefits
elected under the Basic Plan.  Payments shall commence as of the first day of
the calendar month coinciding with or next following (i) the earlier of the date
the Member or Vested Former Member attains age 65 or the date of the Member’s or
Vested Former Member’s Retirement, in the case of Retirement Benefits or (ii)
the later of the date the Member or Vested Former Member attains age 55 or
terminates employment, in the case of Deferred Vested Benefits, and shall
commence to be paid on such date or as soon as administratively practicable
thereafter, with interest as determined by the Plan Administrator for any delay
in payment.

 

(1)                                  Anything in this Plan to the contrary
notwithstanding, the Deferred Vested Benefit payable to a Member or Vested
Former Member

 

18

--------------------------------------------------------------------------------


 

who terminates employment prior to having attained age 55 shall be the Actuarial
Equivalent Value of the Deferred Vested Benefit otherwise payable upon such
Member’s or Vested Former Member’s attainment of age 65, reduced for
commencement on the date of such  Member’s or Vested Former Member’s attainment
of age 55.

 

(2)                                  Anything in this Plan to the contrary
notwithstanding, the Deferred Vested Benefit payable to a Member or Vested
Former Member whose employment has been terminated by the Company without Cause
before such Member or Vested Former Member has attained age 55 or the Deferred
Vested Benefit payable to a Member or Vested Former Member who terminates
employment for Good Reason before such Member or Vested Former Member has
attained age 55 shall be reduced by 20% if such Member or Vested Former Member
had not completed ten years of Service as of the date of termination; otherwise,
by 10% if such Member or Vested Former Member had completed ten years of Service
as of the date of termination.

 

(3)                                  Anything in this Plan to the contrary
notwithstanding, the Deferred Vested Benefit payable to a Member or Vested
Former Member whose termination of employment occurs after such Member or Vested
Former Member has attained age 55 but prior to such Member or Vested Former
Member having completed 10 years of

 

19

--------------------------------------------------------------------------------


 

Service shall be reduced by 2% for each 12-month period that such Member’s or
Vested Former Member’s termination of employment precedes such Member’s or
Vested Former Member’s attainment of age 65.

 

(4)                                  Anything in this Plan to the contrary
notwithstanding,  the Deferred Vested Benefit payable to a Member or Vested
Former Member whose  termination of employment occurs after such Member or
Vested Former Member has attained age 55 and completed 10 years of Service shall
be reduced by 2% for each 12-month period that such Member’s or Vested Former
Member’s termination of employment precedes such Member’s or Vested Former
Member’s attainment of age 60.  A Member or Vested Former Member whose
termination of employment occurs after such Member or Vested Former Member has
attained age 60 and completed 10 years of Service shall be paid 100% of such
Member’s or Vested Former Member’s Deferred Vested Benefit.

 

(5)                                  For purposes of calculating any Deferred
Vested Benefit that is reduced in accordance with paragraphs (2), (3) or (4) of
this Section 3.3(a), an interpolated percentage shall be used to calculate the
percentage reduction in such Deferred Vested Benefit for any period of fewer
than 12 months.

 

20

--------------------------------------------------------------------------------


 

(b)                                 If a Member or Vested Former Member has made
a Lump Sum Election pursuant to Section 3.4 and such Lump Sum Election becomes
effective (i) prior to the date of such Member’s or Vested Former Member’s
Retirement or termination of employment with the Company or an Affiliated
Employer and (ii) while he or she was still a Member, the Retirement Benefit, or
Deferred Vested Benefit under this Plan, as the case may be, shall be payable in
the form or combination of forms of payment elected pursuant to such Lump Sum
Election under Section 3.4 and without regard to any optional form of benefits
elected under the Basic Plan.  Any portion of the benefits hereunder payable in
a lump sum shall be paid within 60 days following (i) the earlier of the date
the Member or Vested Former Member attains age 65 or the date of the Member’s or
Vested Former Member’s Retirement, in the case of Retirement Benefits or (ii)
the later of the date the Member or Vested Former Member attains age 55 or
terminates employment, in the case of Deferred Vested Benefits.

 

(c)                                  Notwithstanding any Lump Sum Election made
(or not made) under Section 3.4, if the lump sum value, determined in the same
manner as provided under Section 3.4(a), of a Member’s or Vested Former Member’s
Retirement or Deferred Vested Benefit is $10,000 or less at the time such
benefit is payable under this Plan, such benefit shall be payable as a lump sum.

 

21

--------------------------------------------------------------------------------


 

3.4                                 Lump Sum Election.

 

(a)                                  A Member or Vested Former Member may elect
to receive all, none, or a specified portion, as provided in Section 3.4(c), of
his or her Retirement Benefit or Deferred Vested Benefit under the Plan as a
lump sum and to receive any balance of such benefit in the form of an annuity;
provided that any such Lump Sum Election shall be effective for purposes of this
Plan only if the conditions of Section 3.4(b) are satisfied.  A Lump Sum
Election made by a Member or Vested Former Member in accordance with the terms
of any plan maintained by the Company described in Section 201(2) of ERISA,
including without limitation, the IMS Health Incorporated U.S. Executive
Retirement Plan, shall be effective with respect to this Plan.  A Member or
Vested Former Member may elect a payment form different than the payment form
previously elected by him or her under this Section 3.4(a) by filing a revised
election form; provided that any such new election shall be effective only if
the conditions of Section 3.4(b) are satisfied with respect to such new
election.  Any prior Lump Sum Election made by a Member that has satisfied the
conditions of Section 3.4(b) shall remain effective for purposes of the Plan
until such Member has made a new election satisfying the conditions of Section
3.4(b).  The amount of any portion of a Member’s or a Vested Former Member’s
Retirement Benefit or Deferred Vested Benefit payable as a lump sum under this
Section 3.4 shall be determined by first reducing such portion of the benefit in
accordance with Section 3.3 (a)(1), (2), (3) or (4),

 

22

--------------------------------------------------------------------------------


 

if applicable, and then calculating the present value of such portion of the
benefit: (i) on the assumption that it is payable in the form of a joint and 50
percent survivor annuity if such Member or Vested Former Member is married; and
(ii) on the basis of (1) a discount rate equal to 85% of the average of the
15-year non-callable U.S. Treasury bond yields (or, in the event that 15-year
non-callable U.S. Treasury bond yields are unavailable, such proxy for the same
as the Plan Administrator may reasonably select) as of the close of business on
the last business day of each of the three months immediately preceding the date
provided in Section 3.3(a) as of which monthly installments would otherwise
commence, as modified by Section 3.8(a)(i) if applicable, and (2) the 1983 Group
Annuity Mortality Table.

 

(b)                                 A Member’s Election under Section 3.4(a)
becomes effective only if all of the following conditions are satisfied: (i)
such Member remains in the employment of the Company or an Affiliated Employer,
as the case may be, for the full 12 calendar months immediately following the
date of such election (the “Election Date”), except in the case of death or
Disability of such Member (in which case Section 3.4(d) shall apply) and (ii)
such Member complies with the administrative procedures set forth by the Plan
Administrator with respect to the making of a Lump Sum Election.

 

(c)                                  A Member making an election under Section
3.4(a) may specify the portion of his Retirement or Deferred Vested Benefit
under the Plan to be received in a lump sum as follows:  0%, 25%, 50%, 75%, or
100%.

 

23

--------------------------------------------------------------------------------


 

(d)           In the event a Member who has made an Election pursuant to Section
3.4(a) dies or becomes Disabled while employed by the Company or an Affiliated
Employer and such death or Disability occurs during the 12 calendar-month period
immediately following the Election Date, the condition under Section 3.4(b)(i)
shall be deemed satisfied with respect to such Member.

 

3.5                                 Cessation of Benefits.  Subject to Section
3.8 hereof, no benefits or no further benefits, as the case may be, shall be
paid to a Member, Vested Former Member or Surviving Spouse if the Member or
Vested Former Member has:

 

(a)                                  become a stockholder (unless such stock is
listed on a national securities exchange or traded on a daily basis in the
over-the-counter market and the Member’s or Vested Former Member’s ownership
interest is not in excess of 2% of the company whose shares are being
purchased), employee, officer, director or consultant of or to a company, or a
member or an employee of or a consultant to a partnership or any other business
or firm, which competes with any of the businesses identified in the Company’s
Employee Protection Plan, or such Member or Vested Former Member accepts any
form of compensation from such competing entity;

 

(b)                                 been discharged from employment with the
Company or any Affiliated Employer for Cause;

 

(c)                                  failed to retain in confidence any and all
confidential information concerning the Company or any Affiliated Employer and
its respective

 

24

--------------------------------------------------------------------------------


 

business which was known or became known to the Member or Vested Former Member,
except as otherwise required by law and except information (i) ascertainable or
obtained from public information, (ii) received by the Member or Vested Former
Member at any time after the Member’s or Vested Former Member’s employment by
the Company or any Affiliated Employer terminated, from a third party not
employed by or otherwise affiliated with the Company or any Affiliated Employer,
or (iii) which was or became known to the public by any means other than a
breach of this Section 3.5; or

 

(d)                                 made disparaging comments about the Company
or any Affiliated Employer in any communications, written or oral, with any
individual, company, government body or agency or any other entity whatsoever. 
For purposes hereof,  “disparage” shall mean any communication, including, but
not limited to, any statements, actions or insinuations, made either directly or
through a third party, that would tend to lessen the standing or stature of  the
Company or any Affiliated Employer in the eyes of a customer, a prospective
customer, a shareholder or a prospective shareholder.

 

3.6                                 Notification of Cessation of Benefits. 
Subject to Section 3.8 hereof, in any case described in Section 3.5, the Member,
Vested Former Member or Surviving Spouse shall be given prior written notice
that no benefits or no further benefits, as the case may be, will be paid to
such Member, Vested Former Member or Surviving Spouse.  Such written notice
shall specify the particular act(s), or

 

25

--------------------------------------------------------------------------------


 

failures to act, and the basis on which the decision to cease paying his or her
benefits has been made.

 

3.7                                 Repayment of Benefits Paid as Lump Sum.

 

(a)                                  Subject to Section 3.8 hereof, a Member or
Vested Former Member who receives in a lump sum any portion of his or her
Retirement Benefit or Deferred Vested Benefit pursuant to a Lump Sum Election,
shall receive such lump sum portion of such Retirement Benefit or Deferred
Vested Benefit subject to the condition that if such Member or Vested Former
Member engages in any of the acts described in Section 3.5, then such Member or
Vested Former Member shall, within 60 days after written notice by the Company,
repay to the Company the amount described in Section 3.7(b).

 

(b)                                 The amount described in this Section shall
equal the amount of the Member’s or Vested Former Member’s lump sum benefit paid
under this Plan to which such Member or Vested Former Member would not have been
entitled, if such lump sum benefit had instead been payable in the form of an
annuity under this Plan and such annuity payments were subject to the provisions
of Section 3.5.

 

3.8                                 Change in Control.

 

(a)                                  Anything in this Plan to the contrary
notwithstanding:

 

26

--------------------------------------------------------------------------------


 

(i)                                     Any Member, whose employment with the
Company or an Affiliated Employer is involuntarily terminated by the Company or
an Affiliated Employer at or within two years following a Change in Control for
a reason other than Cause or whose employment is voluntarily terminated by the
Member with Good Reason at or within two years following a Change in Control
shall be deemed to have completed five years of Service for purposes of Section
3.2(a) hereof and shall be credited with three additional years of Service for
purposes of calculating the benefits payable under Sections 3.1(b) or 3.2(b)
hereof and, notwithstanding the provisions of Section 3.3 of this Plan, any
reductions in the benefits payable under Sections 3.1(b) or 3.2(b) otherwise
applicable under Sections 3.3 (a) (1), (2), (3) or (4) shall not apply unless
such Member shall have terminated employment prior to attainment of age 52, in
which case the Actuarial Equivalent Value of such benefits shall be paid,
calculated on the assumption that unreduced benefits are payable upon such
Member’s attainment of age 52.  Payment of such benefits shall be made in the
form provided in Section 3.3, commencing as provided in Section 3.3(a) or (b),
as the case may be, provided that with respect to Deferred Vested Benefits, the
commencement of payment shall be determined without regard to whether the Member
has attained age 55.  In addition, in the event that a Member’s Service shall
have been limited pursuant to

 

27

--------------------------------------------------------------------------------


 

Section 1.32 to disregard all or any portion of service prior to such Member’s
participation in the Plan, such limitation shall be eliminated in the event of
such Member’s termination of employment at or within two years following a
Change in Control as provided above in this subsection (i).

 

(ii)                                  In the event of a Potential Change in
Control or Change in Control, the Company shall, not later than 15 days
thereafter, have established one or more so-called “rabbi” trusts and shall
deposit therein cash in an amount sufficient to provide for full payment of all
potential benefits payable under the Plan at or following a Change in Control. 
Such rabbi trust(s) shall be irrevocable and shall provide that the Company may
not, directly or indirectly, use or recover any assets of the trust(s) until
such time as all obligations which potentially could arise hereunder have been
settled and paid in full, subject only to the claims of creditors of the Company
in the event of insolvency or bankruptcy of the Company; provided, however, that
if no Change in Control has occurred within two years after such Potential
Change in Control, such rabbi trust(s) shall at the end of such two-year period
become revocable and may thereafter be revoked by the Company.

 

(iii)                               The provisions of Sections 3.5 through 3.7
shall be of no force or effect with respect to Members who Retire or terminate

 

28

--------------------------------------------------------------------------------


 

employment within a two-year period following a Change in Control.

 

SECTION 4 - DISABILITY BENEFITS

 

4.1                                 Eligibility.  A Member who is enrolled for
the maximum disability insurance coverage available under the Basic Disability
Plan and who has become Disabled shall be entitled to the Disability Benefit
described in Section 4.2.

 

4.2                                 Amount.  The Disability Benefit of a Member
entitled thereto shall be an annual benefit payable in monthly installments
under this Plan during the same period as disability benefits are actually paid
by the Basic Disability Plan, in an amount equal to 60% of the Member’s Covered
Earnings, offset by the Member’s (i) Basic Disability Plan Benefit, (ii) Basic
Plan Benefit, if the Basic Disability Plan Benefit is offset by such Basic Plan
Benefit, and (iii) Other Disability Income.

 

SECTION 5 - SURVIVING SPOUSE’S BENEFITS

 

5.1                                 Death Prior to Benefit Commencement.  Upon
the death of a Member or Vested Former Member, prior to the commencement of his
or her Retirement Benefit or Deferred Vested Benefit hereunder, any such Member
shall be deemed to have completed five years of Service for purposes of Section
3.2(a) and his or her Surviving Spouse will be entitled to a Surviving Spouse’s
Benefit under this Plan equal to 50% of the Retirement or Deferred Vested
Benefit that would have been provided from the Plan had the Member or Vested
Member retired from or terminated employment with the Company or an Affiliated
Employer on the date

 

29

--------------------------------------------------------------------------------


 

of death and commenced benefits on the later of the date the Member would have
attained age 55 or the date of the Member’s death.

 

5.2                                 Death On or After Benefit Commencement. 
Upon the death of a Vested Former Member while he or she is receiving Retirement
or Deferred Vested Benefits, his or her Surviving Spouse shall receive a
Surviving Spouse’s Benefit equal to 50% of the Benefit he or she was receiving
at the time of death.  Notwithstanding the foregoing, no benefit shall be
payable under this Section 5.2 to the extent a Retirement Benefit or Deferred
Vested Benefit was previously paid to a Member or Vested Former Member in the
form of a lump sum.

 

5.3                                 Commencement of Surviving Spouse’s Benefit. 
Except as provided in Section 5.4, the Surviving Spouse’s Benefit provided under
Sections 5.1 or 5.2 will be payable monthly, at the same time as the Surviving
Spouse’s benefits under the Basic Plan.  Such benefits shall continue until the
first day of the month in which the Surviving Spouse dies.

 

5.4                                 Lump Sum Payment.

 

(a)                                  If a Member or a Vested Former Member made
an Election under Section 3.4 but such Member or Vested Former Member died prior
to such lump sum payment, the Surviving Spouse’s Benefit payable under Section
5.1 hereof will be payable in the form or combination of forms of payment so
elected by such Member or Vested Former Member pursuant to such Lump Sum
Election.  The amount of any lump sum payment under the

 

30

--------------------------------------------------------------------------------


 

Plan shall be determined using the actuarial assumptions set forth in Section
3.4(a).

 

(b)                                 If the lump sum value, determined in the
same manner as provided under Section 3.4(a), of a Surviving Spouse’s Benefit is
$10,000 or less at the time such Surviving Spouse’s Benefit is payable under
this Plan, such benefit shall be payable as a lump sum.

 

(c)                                  Any Surviving Spouse’s Benefit which is
payable as a lump sum shall be paid within 60 days after the date when any
portion of such benefit payable in annuity form commences or would commence if
any portion of such Surviving Spouse’s Benefit were payable as an annuity as set
forth in Section 5.3.

 

5.5                                 Reduction.  Notwithstanding the foregoing
provisions of Section 5, the amount of a Surviving Spouse’s Benefit shall be
reduced by one percentage point for each year (where a half year or more is
treated as a full year) in excess of ten years that the age of the Member or
Vested Former Member exceeds the age of the Surviving Spouse.

 

SECTION 6 - PLAN ADMINISTRATOR

 

6.1                                 Duties and Authority.  The Plan
Administrator shall be responsible for the administration of the Plan and may
delegate to any management committee, employee, director or agent its
responsibility to perform any act hereunder, including, without limitation,
those matters involving the exercise of discretion;

 

31

--------------------------------------------------------------------------------


 

provided, that such delegation shall be subject to revocation at any time at the
Plan Administrator’s discretion.  The Plan Administrator shall have the sole
discretion to determine all questions arising in connection with the Plan, to
interpret the provisions of the Plan and to construe all of its terms, to adopt,
amend, and rescind rules and regulations for the administration of the Plan, and
generally to conduct and administer the Plan and to make all determinations in
connection with the Plan as may be necessary or advisable.  All such actions of
the Plan Administrator shall be conclusive and binding upon all Members, Former
Members, Vested Former Members, Surviving Spouses and other persons.

 

6.2                                 Presentation of Claims.  Claims for benefits
shall be filed in writing with the Plan Administrator.  Written or electronic
notice of the disposition of a claim shall be furnished to the claimant within
90 days after the claim is filed (or within 180 days if special circumstances
require an extension of time for processing the claim and if notice of such
extension and circumstances is provided to the claimant within the initial
90-day period.)

 

6.3                                 Claims Denial Notification.  If a claim is
wholly or partially denied, the Plan Administrator shall furnish to the claimant
a written notice setting forth in a manner calculated to be understood by the
claimant:

 

(a)                                  the specific reason(s) for denial;

 

(b)                                 specific reference(s) to pertinent Plan
provisions on which any denial is based;

 

32

--------------------------------------------------------------------------------


 

(c)                                  a description of any additional material or
information necessary for the claimant to perfect the claim, and an explanation
of why such material or information is necessary;

 

(d)                                 an explanation of the Plan’s claims review
procedures and the applicable time limits for such procedures; and

 

(e)                                  a statement that the claimant has a right
to bring a civil action under Section 502(a) of ERISA following an adverse
determination on review.

 

6.4                                 Claims Review Procedure.  Upon a denial, the
claimant is entitled (either in person or by his duly authorized representative)
to:

 

(a)                                  request a subsequent review of the claim by
the Plan Administrator upon written application for review made to the Plan
Administrator.  In the case of a denial as to which written notice of denial has
been given to the claimant, any such request for review of the claim must be
made within 60 days after receipt by the claimant of such notice.  A claimant
must submit a written application for review before the claimant is permitted to
bring a civil action for benefits;

 

(b)                                 review pertinent documents relating to the
denial; and

 

(c)                                  submit written comments, documents, records
and other information relating to the claim.

 

33

--------------------------------------------------------------------------------


 

6.5                                 Timing.  The Plan Administrator shall make
its decision and notify the claimant with respect to a claim not later than 60
days after receipt of the request.  Such 60-day period may be extended for
another period of 60 days if the Plan Administrator finds that special
circumstances require an extension of time for processing and notice of the
extension and special circumstances is provided to the claimant within the
initial 60-day period.

 

6.6                                 Final Decision.  The claim for review shall
be given a full and fair review that takes into account all comments, documents,
records and other information submitted that relates to the claim, without
regard to whether such information was submitted or considered in the initial
benefit determination.  The Plan Administrator shall provide the claimant with
written or electronic notice of the decision in a manner calculated to be
understood by the claimant.  The notice shall include specific reasons for the
decision, specific references to the pertinent Plan provisions on which the
decision is based, a statement that the claimant has a right to bring a civil
action under Section 502(a) of ERISA, and a statement that the claimant is
entitled to receive, upon request and free of charge, reasonable access to and
copies of all documents, records and other information relevant to the claim.  A
document is relevant to the claim if it was relied upon in making the
determination, was submitted, considered or generated in the course of making
the determination or demonstrates that benefit determinations are made in
accordance with the Plan and that Plan provisions have been applied consistently
with respect to similarly situated claimants.

 

34

--------------------------------------------------------------------------------


 

SECTION 7- MISCELLANEOUS

 

7.1                                 Amendment; Termination.  The Board of
Directors of the Company, may, in its sole discretion, terminate, suspend or
amend this Plan at any time or from time to time, in whole or in part; provided,
however, that no termination, suspension or amendment of the Plan may adversely
affect (a) a Member’s or Vested Former Member’s benefit under the Plan to which
he or she has become entitled hereunder, or, (b) a Vested Former Member’s right
or the right of a Surviving Spouse to receive or to continue to receive a
benefit in accordance with the Plan, such benefits or rights as in effect on the
date immediately preceding the date of such termination, suspension or
amendment.  Notwithstanding the foregoing, the Employee Benefits Committee of
the Company may amend the Plan without the approval of the Board of Directors of
the Company with respect to amendments that such Committee determines do not
have a significant effect on the cost of the Plan.

 

7.2                                 No Employment Rights.  Nothing contained
herein will confer upon any Member, Former Member or Vested Former Member the
right to be retained in the service of the Company or any Affiliated Employee,
nor will it interfere with the right of the Company or any Affiliated Employer
to discharge or otherwise deal with Members, Former Members or Vested Former
Members with respect to matters of employment.

 

35

--------------------------------------------------------------------------------


 

7.3                                 Payout in Discretion of the Plan
Administrator.  Notwithstanding anything herein to the contrary, at any time
following the termination of service of the Member or Vested Former Member, the
Plan Administrator may authorize, under uniform rules applicable to all Members,
Vested Former Members and Surviving Spouses under the Plan, a lump sum
distribution of a Member’s or Vested Former Member’s Retirement Benefit or
Deferred Vested Benefit or a lump sum distribution of a Surviving Spouse’s
Benefit in full satisfaction of all present and future Plan liability with
respect to such Member, Vested Former Member and/or Surviving Spouse, if the
present value of such Retirement Benefit, Deferred Vested Benefit or Surviving
Spouse’s Benefit, determined in accordance with the provisions of Section 3.4(a)
with respect to Retirement Benefits and Deferred Vested Benefits, and Section
5.4 with respect to Surviving Spouse’s Benefits, on the assumption that the
Member or Vested Former Member made an Election under Section 3.4, is less than
$250,000.  Such lump sum distribution may be made without the consent of the
Member, Vested Former Member or Surviving Spouse.

 

7.4                                 Unfunded Status.  Members and Vested Former
Members shall have the status of general unsecured creditors of the Company, and
this Plan constitutes a mere promise by the Company to make benefit payments at
the time or times required hereunder. It is the intention of the Company that
this Plan be unfunded for tax purposes and for purposes of Title I of ERISA and
any trust created by the Company and any assets held by such trust to assist the
Company in meeting its

 

36

--------------------------------------------------------------------------------


 

obligations under the Plan shall meet the requirements necessary to retain such
unfunded status.

 

7.5                                 Arbitration.  Any dispute or controversy
arising under or in connection with the Plan shall be settled exclusively by
arbitration in New York, New York in accordance with the rules of the American
Arbitration Association in effect at the time of such arbitration.  Upon
submission of invoices, the Company shall promptly pay or reimburse all
reasonable costs and expenses (including fees and disbursements of counsel and
pension experts) incurred to assert rights under this Plan or in any proceeding
in connection therewith, brought by a Member, Vested Former Member, Former
Member or Surviving Spouse, whether or not such Member, Vested Former Member,
Former Member or Surviving Spouse is ultimately successful in enforcing such
rights or in such proceeding; provided, however, that no reimbursement shall be
owed with respect to expenses relating to any unsuccessful assertion of rights
or proceeding if and to the extent that such assertion or proceeding was
initiated or maintained in bad faith or was frivolous as determined by the
arbitrators or a court having jurisdiction over the matter, in which case any
amounts previously paid by the Company shall be promptly repaid.

 

7.6                                 No Alienation.  A Member’s or Vested Former
Member’s right to benefit payments under the Plan shall not be subject in any
manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, attachment or garnishment by creditors of such Member or Vested
Former Member or his or her Surviving Spouse.

 

37

--------------------------------------------------------------------------------


 

7.7                                 Withholding.  The Company may withhold from
any benefit under the Plan an amount sufficient to satisfy its tax withholding
obligations.

 

7.8                                 Governing Law.  The Plan shall be governed
by and construed in accordance with the laws of the State of New York applicable
to contracts made and to be performed in such state to the extent not preempted
by federal law.

 

7.9                                 Successors.  The Company shall require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to expressly assume and agree to perform the obligations of the Company
under this Plan in the same manner and to the same extent that the Company would
have been required to perform such obligations if no such succession had taken
place and such assumption shall be an express condition to the consummation of
any such purchase, merger, consolidation or other transaction.

 

7.10                           Integration.  In the event of any conflict or
ambiguity between this Plan and the terms of any employment agreement between a
Member and the Company or any Change in Control Agreement between a Member and
the Company (this Plan and any such employment agreement or Change in Control
Agreement being collectively referred to herein as the “arrangements”), such
conflict or ambiguity shall be resolved in accordance with the terms of that
arrangement which are most beneficial to the Member; provided, however, that no
such resolution of any such conflict or ambiguity shall operate to cause the
Member to receive duplicate payments or benefits under the arrangements.

 

38

--------------------------------------------------------------------------------